                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff,                                  )
                                                   )
vs.                                                )       Civil No. 18-cv-2187-NJR-RJD
                                                   )
DELTA CENTER, INC.,                                )
                                                   )
       Defendant.                                  )


                         ORDER FOR SERVICE BY PUBLICATION

       This cause coming to be heard upon the motion of plaintiff, United States of America, for

an order requiring the appearance of the defendant, Delta Center, Inc., hereinafter called the

defendant, and it appearing to the Court that this is a suit to enforce a legal or equitable lien upon

or claim to real property within this district, and that the defendant cannot be found or served

within the State of Illinois, and has not voluntarily appeared herein, and that personal service

within the state upon such defendant is not practicable because their particular address is unknown

to Plaintiff and cannot be found;

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED, that the Defendant

shall plead to the Complaint heretofore filed herein on or before April 17, 2019, and in default

thereof, the Court will proceed with adjudication of this cause, in the same manner as if such absent

Defendant had been served with process within the State of Illinois; and

       IT IS THEREFORE ORDERED that notice of this Order be published in the Cairo Citizen,

a newspaper published in the City of Cairo, Illinois, not less than once each week for six (6)

consecutive weeks prior to the return date hereinbefore designated.
DATED: February 20, 2019

                               s/ Reona J. Daly
                               Hon. Reona J. Daly
                               United States Magistrate Judge




                           2
